NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1041


                        TECHNICAL FURNITURE GROUP, LLC
                              and THOMAS WHITE,

                                                       Plaintiffs-Appellants,

                                           v.

                       CBT SUPPLY, INC., JEFFREY KORBER,
                            and JAMES B. BABCOCK,

                                                       Defendants-Appellees.


       Scott A. Conwell, Conwell, LLC, of Crofton, Maryland, argued for plaintiffs-
appellants.

       Erin O. Millar, Whiteford, Taylor & Preston, LLP, of Baltimore, Maryland, argued
for defendants-appellees. With her on the brief was Steven E. Tiller.

Appealed from: United States District Court for the District of Maryland

Senior Judge Marvin J. Garbis
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1041


                      TECHNICAL FURNITURE GROUP, LLC
                            and THOMAS WHITE,

                                                     Plaintiffs-Appellants,

                                         v.

                     CBT SUPPLY, INC., JEFFREY KORBER,
                          and JAMES B. BABCOCK,

                                                     Defendants-Appellees.


                                  Judgment


ON APPEAL from the       United States District Court for the District of Maryland

in CASE NO(S).           06-CV-3424

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, ARCHER and BRYSON, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 11, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk